Citation Nr: 0801410	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-38 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel








INTRODUCTION

The veteran had recognized guerrilla service with the 
Philippine Army from March 16, 1944 to March 7, 1945.  The 
veteran died in November 1995, and his widow is the appellant 
in this matter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Manila, the Republic of 
the Philippines, Regional Office (RO) that, in pertinent 
part, denied the appellant's claim for nonservice-connected 
death pension.  


FINDINGS OF FACT

1.  The veteran had recognized guerrilla service with the 
Philippine Army from March 16, 1944 to March 7, 1945.  

2. The veteran did not possess the requisite service to 
qualify for VA nonservice-connected death pension for his 
surviving spouse.


CONCLUSION OF LAW

Basic eligibility for VA nonservice-connected death benefits 
is not established.  38 U.S.C.A. § 101(2), 107(a), 1310, 
1521, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.1, 
3.40, 3.41, 3.203 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 
5103(a), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence that VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law whether the 
decedent's service qualifies as active service for VA 
benefits.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA has no effect on an 
appeal where the law is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002).

Even if the VCAA were determined to be applicable in this 
matter, the Board would note that the appellant has been 
notified of the evidence and information necessary to 
substantiate her claim.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court held, in part, that VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO.

In the present case, the RO sent the appellant notice 
concerning the issue of entitlement to nonservice connected 
death pension in June 2004, September 2004, November 2004, 
and August 2006, the first three of which were prior to the 
initial decision in this case.  The letter included the type 
of evidence needed to substantiate the appellant's claim, 
namely evidence that the veteran, the appellant's spouse, had 
the requisite service as specified by the regulations.  The 
appellant was informed that VA would obtain service medical 
records, VA records, and records of other Federal agencies, 
and that she could submit private medical records or 
authorize VA to obtain the records on her behalf.  The 
letters notified the appellant that additional evidence was 
needed and requested that she provide it or notify the RO 
where it could be obtained.

Moreover, the appellant had the opportunity to submit 
additional argument and evidence, which she did, and to 
address the issue at a hearing, which she declined.

Nonservice-Connected Death Pension Benefits

The appellant seeks entitlement to nonservice-connected death 
pension based on the service of her husband, who died in 
November 1995.  The veteran had recognized guerrilla service 
with the Philippine Army from March 16, 1944 to March 7, 
1945.  

Nonservice connected death pension is payable to the 
surviving spouse of a veteran of war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability. 38 U.S.C.A. § 1521, 1541.

To establish basic eligibility for VA nonservice-connected 
death pension benefits, in part, the claimant must be a 
veteran who had active military, naval, or air service. 38 
U.S.C.A. § 101(2), (24), 1521; 38 C.F.R. § 3.1, 3.6.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190. 38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA non-service-connected death pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits, but not for VA non- 
service-connected death pension benefits. 38 C.F.R. 
§ 3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits. See 38 
U.S.C.A. § 501(a)(1).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  See 38 C.F.R. § 3.203(a) (requiring 
service department documentation of service where available), 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service Department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In short, under 38 C.F.R. § 
3.203, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies their service.  Soria, 118 F. 3d at 
749.  In this case, the veteran's service has been verified, 
as detailed above.

Service prior to July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines (Regular Philippine Army) while such forces were 
in the service of the U.S. Armed Forces, Far East (USAFFE) 
pursuant to the Military Order of the President dated July 
26, 1941, including among such military forces organized 
guerilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
U.S. shall not be deemed to have been active military, naval, 
or air service for the purposes of nonservice connected death 
benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  The 
veteran's service pre-dates July 1, 1946.  Therefore, 
regrettably, the Board finds that the appellant is not 
eligible for the requested benefit based on the veteran's 
service.  While the veteran's service, as described above, 
may be sufficient for certain VA purposes (such as 
compensation), it is not the type of service that can qualify 
a claimant for certain VA benefits, such as a nonservice-
connected death pension.

In this case it is the law that is dispositive of the issue.  
The evidence shows that the veteran did not have the 
requisite type of service to establish entitlement to VA 
death pension benefits.  Accordingly, entitlement to VA 
nonservice-connected death pension benefits is not warranted.
ORDER

Entitlement to VA nonservice-connected death pension benefits 
is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


